DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 02/13/2019.

Drawings
3.	The drawings were received on 02/13/2019 (in the filings).  These drawings are acceptable.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

35 U.S.C. 112(f) Invoked Despite Absence of “Means”

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a.	“a device that assigns and places at least two related workloads ...,”
	“an assignment manager to perform a first assignment to assign ...,” and
“a placement manager that places the first workload in the first computing node ...,” in claims 16–20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner Notes
6.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
7.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
8.	(A)	Kawato, US 2009/0210527 A1.


Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
10.	Claims 1–4 and 6–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Kawato.
See “References Cited” section, above, for full citations of references.

11.	Regarding claim 1, (A) Kawato teaches/suggests the invention substantially as claimed, including:
	“A method that assigns and places at least two related workloads, including a first workload and a second workload, to one or more computing nodes in a computing cluster of at least three computing nodes, comprising:”
(¶ 10: an allocation rule table for storing a score for each of combinations of types of virtual machines, the score indicating appropriateness of a condition that the combination of types of virtual machines is to be allocated to the same server device; and a virtual machine allocation 

“assigning the first workload to a first computing node based upon a functional relationship between the first workload and the second workload to produce a first assignment”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service);

“assigning the second workload to a second computing node based upon the functional relationship between the first workload and the second workload to produce a second assignment”
(Fig. 7 and ¶¶ 95–104: VM allocation rule generation unit 12 computes a score to be assigned to the service pair (a, b) by using the load patterns and the communication patterns of the services a and b;
Fig. 9 and ¶ 125: at Step S134, the VM allocation determination unit 13 selects a server device 3 having the highest score computed in Step S133 as an allocation target for the new service);

Kawato does not explicitly teach “placing the first workload in the first computing node and placing the second workload in the first computing node based on the first and second assignments.”

Kawato however describes in paragraph 126, that the VM allocation determination unit requests the server agent of the server device selected in step 134 to start a virtual machine for operating the new service (see also ¶ 106: The VM allocation determination unit 13 has a function of receiving an input of information on a service to be executed on a new virtual machine (the type of service, hardware resources to be used, and the like) from the management terminal 2 and of generating a virtual machine 33 necessary for the service on an optimum server device 3).

Accordingly, Kawato at least suggests or it would have been obvious to a person of ordinary skill in the art that Kawato implements “placing the first workload in the first computing node and placing the second workload in the first computing node based on the first and second assignments” (by starting and operating new services on the virtual machines and server devices).


12.	Regarding claim 2, Kawato teaches/suggests:
“assigning the second workload to a third computing node based upon the functional relationship between the first workload of the second workload to produce a third assignment in response to the second computing node failing”
(¶ 155: a probability of failure in generation of a new virtual machine can be lowered. This is because, if there is no server device that can ensure a resource required for a new virtual machine to be generated, then generation of a server device having a resource required for a new virtual machine to be generated is attempted by migrating an existing virtual machine to another server device;
¶ 184: the VM allocation/migration determination unit 17 selects a method that maximizes the score from among the possible allocation methods of the virtual machine or the possible migration/allocation methods).

13.	Regarding claim 3, Kawato teaches/suggests:
“assigning the second workload to a fourth computing node based upon the functional relationship between the first workload of the second workload to produce a fourth assignment in response to a placement failure whereby the second workload was not placed in the third computing node; and placing the second workload in the fourth computing node based on the fourth assignment”
(¶¶ 184–185: the VM allocation/migration determination unit 17 executes the virtual machine allocation method or migration/allocation method selected in Step S179 (Step S1710). Here, if the selected operation is a migration/allocation method, then the VM allocation/migration requests the server agents 31 to migrate the virtual machine 33 in the similar procedure as Step S147 of FIG.10. Furthermore, the VM allocation/migration determination unit 17 requests the server agent 31 to start the virtual machine 33).

14.	Regarding claim 4, Kawato teaches/suggests:
“assigning the second workload to the first computing node based upon the functional relationship between the first workload of the second workload to produce a fifth assignment in response to a placement failure whereby the second workload was not placed in the third computing node; and placing the second workload in the first computing node based on the fifth assignment such that both the first workload and the second workload share the first computing node”
(¶ 95: A greater score represents that the services included in the pair should more preferentially be operated on the same server device 3;
¶¶ 124–126: scores listed in the allocation rule table 16 with regard to each pair of a new service to be started and each of services operated on the possible server device 3 for an allocation target;
see Figs. 11, 12, and 17, showing multiple services/virtual machines executing on the same server device).

15.	Regarding claim 5, Kawato teaches/suggests:
“the first assignment is based upon a relative computing bandwidth usage of the first workload as compared to the second workload”
(¶¶ 84–88 and 101: average and maximum of CPU usage ratios).

16.	Regarding claim 6, Kawato teaches/suggests:
“wherein: the first assignment is based is further based upon a characteristic of the first workload having no functional relationship to the second workload”
(¶¶ 102–103: As a pair of services has a larger degree of interaction, a higher score is assigned to that service pair;
Examiner notes: pair of services having no interactions has no functional relationship with one another).

17.	Regarding claim 7, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of heuristic rules with at least one heuristic rule of the set of heuristic rules addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” ... to compute a higher score in a case of less resource conflicts and more communications with each other).

18.	Regarding claim 8, Kawato teaches/suggests:
“wherein: the first assignment and the second assignment are based on a set of scores with each score of the set of scores addressing at least one functional relationship between the first workload and the second workload”
(¶¶ 100–103: VM allocation rule generation unit 12 computes a score by applying a function called a “score generation function” .... As a pair of services has a larger degree of interaction, a higher score is assigned to that service pair).

19.	Regarding claim 9, Kawato teaches/suggests:
“assigning the second workload to a third computing node based upon the functional relationship between the first workload of the second workload to produce a third assignment in response to the third computing node recovering from a previous failure”
(¶ 155: a probability of failure in generation of a new virtual machine can be lowered. This is because, if there is no server device that can ensure a resource required for a new virtual machine to be generated, then generation of a server device having a resource required for a new virtual machine to be generated is attempted by migrating an existing virtual machine to another server device;
¶¶ 184–185: the VM allocation/migration determination unit 17 executes the virtual machine allocation method or migration/allocation method selected in Step S179 (Step S1710). Here, if requests the server agents 31 to migrate the virtual machine 33 in the similar procedure as Step S147 of FIG.10. Furthermore, the VM allocation/migration determination unit 17 requests the server agent 31 to start the virtual machine 33).

20.	Regarding claim 10, Kawato teaches/suggests:
“wherein the second workload is not placed in the third computing node in response to a placement failure of the second workload in the third computing node”
(¶ 155: generation of a server device having a resource required for a new virtual machine to be generated is attempted;
¶ 183: VM allocation/migration determination unit 17 examines whether there is any possible allocation method or any possible migration/allocation method. If this condition is met, the VM allocation/migration determination unit proceeds Step S179. If not, the VM allocation/migration determination unit fails in the allocation of the new virtual machine and thus ends its process).


21.	Regarding claims 11–15, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–3 and 7–8, respectively. Therefore, they are rejected on the same basis as claims 1–3 and 7–8 above.

22.	Regarding claims 16–20, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–3 and 7–8, respectively. Therefore, they are rejected on the same basis as claims 1–3 and 7–8 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farkas et al., US 2012/0266166 A1, teaching host selection for virtual machine placement.
(b)	Uyeda et al., US 2010/0262964 A1, teaching virtual machine packing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
April 24, 2021